Citation Nr: 1510945	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.

3.  Entitlement to an initial compensable rating for right lower extremity neuropathy.

4.  Entitlement to an initial compensable rating for left lower extremity neuropathy.

5.  Entitlement to an initial rating in excess of 50 percent for dysthymic disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney
ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to February 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2010 and June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2012, the Board remanded the appeal for an increased initiating rating for dysthymic disorder and entitlement to TDIU.

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability, has been manifested by painful motion and limitation of flexion to, at worst 40 degrees.

2.  The Veteran's left knee disability has been manifested by painful motion and limitation of flexion to, at worst 55 degrees.

3.  The impairment caused by the Veteran's right lower extremity neuropathy has most closely approximated mild incomplete paralysis of the sciatic nerve.

4.  The impairment caused by the Veteran's left lower extremity neuropathy has most closely approximated mild incomplete paralysis of the sciatic nerve.

5.  Since October 20, 2009, the effective date of the grant of service connection, the Veteran's dysthymic disorder has more nearly approximated ongoing symptoms of occupational and social impairment with reduced reliability and productivity due to symptoms of depressed mood, anhedonia, increased need for sleep, lethargy, and irritability.  Those symptoms were not productive of deficiencies in most areas.  Symptoms of total occupational and social impairment have not been demonstrated during this period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5260 (2014). 

2.  The criteria for a rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5260 (2014). 

3.  The criteria for an initial 10 percent rating, but not higher, for right lower extremity peripheral neuropathy are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.124a, Diagnostic Code 8520 (2014).  

4.  The criteria for an initial 10 percent rating, but not higher, for left lower extremity peripheral neuropathy are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.120, 4.124a, Diagnostic Code 8520 (2014).  

5.  The criteria for an initial rating in excess of 50 percent for dysthymic disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2009, February 2010, and January 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right and Left Knee Disabilities

A June 2012 rating decision awarded a 10 percent rating for right and left knee disabilities effective February 23, 2007, under Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014). 

Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a 0 percent rating, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a 0 percent rating, limitation of extension of the knee to 10 degrees warrants a 10 percent rating, limitation of extension to 15 degrees warrants a 20 percent rating, and limitation of extension to 20 degrees warrants a 30 percent rating.  Limitation of extension of the knee to 30 degrees warrants a 40 percent rating and limitation of extension of the knee to 45 degrees warrants a maximum 50 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

The Schedule provides that the normal range of motion of the knee is 0 degrees on extension to 140 degrees on flexion. 38 C.F.R. § 4.71, Plate II (2014).


Separate ratings can be assigned for the same knee joint for limitation of extension, limitation of flexion, and recurrent subluxation or lateral instability.  However, to assign a separate compensable rating, the criteria for a compensable rating must be met under both sets of criteria.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  Those conditions are not shown on examination and the Board finds that application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2014).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

A June 2011 Whelan Chiropractic record shows right knee flexion to 70 degrees based on diagnosis related estimates.

On VA examination in February 2012, the Veteran reported pain and noises in the knees on range of motion treated with medication.  Range of motion testing found right knee flexion to 40 degrees, with pain beginning at 15 degrees; right knee extension to 0 degrees, with pain beginning at 5 degrees; left knee flexion to 55 degrees, with pain beginning at 20 degrees; and left knee extension to 0 degrees, with pain beginning at 5 degrees.  There was no additional limitation in range of motion following repetitive use testing.  After repetitive use testing, functional loss was noted as less movement than normal and pain on movement, but without additional limitation of range of motion after repetitive-use testing.  After repetitive testing, the range of measurement were right knee flexion to 50 degrees, right knee extension to 0 degrees, left knee flexion to 55 degrees, and left knee extension to 0 degrees.  There was tenderness to palpation of the joint line on the knees.  Muscle strength testing and stability tests were normal.  There was no evidence of patellar subluxation or dislocation.  The Veteran denied meniscal surgery and total knee joint replacement.  He reported constant use of a cane.  In regard to functional impact on the ability to work, the Veteran reported that he could not kneel, squat, run, arise from a seated posture, walk more than 20 yards, walk longer than 10 minutes, or ascend one flight of steps.

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for either the right knee disability or left knee disability.  There is no evidence of record indicating that he had limitation of flexion to 30 degrees or less to warrant a higher 20 percent rating.  In fact, while the Veteran consistently reported noise and pain on motion, his right knee flexion was limited to at worst 40 degrees and left knee flexion was limited to at worst 55 degrees.  The Board finds that the right knee disability is appropriately compensated as 10 percent disabling under Diagnostic Code 5260 for limitation of motion of flexion and the left knee as 10 percent disabling for painful motion under 38 C.F.R. § 4.59.  The Board reaches the same conclusion even when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the 10 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with his service-connected knee disabilities, and none of the findings have been shown to be so disabling as to, effectively, result in ankylosis as required for a higher rating under Diagnostic Code 5256.  38 C.F.R. § 4.71a (2014).  While the examiner noted that pain began prior to the maximum range of motion, the maximum ranges of motion were not reduced on repetitive motion testing and are the most persuasive measure of remaining functional capacity of the knee.  

The evidence does not show that any separate compensable rating could be assigned for limitation of extension as extension was to 0 degrees, with pain at 5 degrees, for both knee.  Limitation of extension to 10 degrees that would warrant a compensable rating is not shown for either knee, even with consideration of pain on motion and other factors.

The evidence also did not show instability such that any separate compensable rating could be assigned under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2014).  Although the Veteran reported use of a cane, objective stability tests on examination were normal.  Furthermore, there were no medical or lay reports of subluxation or dislocation.  Therefore, a separate rating under Diagnostic Code 5258 for either knee is not warranted.  38 C.F.R. § 4.71a (2014).

Consideration has been given to assigning a separate rating for the right knee or the left knee, under Diagnostic Codes 5259 and 5260.  However, the Board notes that there is no evidence that the Veteran has or had cartilage removed from either knee.  There is no evidence of impairment of the tibia or fibula.  Therefore, a separate rating under Diagnostic Code 5259 or 5260 is not warranted for either knee.  38 C.F.R. § 4.71a (2014).  

Consideration has been given to assigning a separate rating for the right knee or left knee, under Diagnostic Code 5263.  However, the Board notes that there is no objective evidence of genu recurvatum in either knee.  Therefore, a separate rating under Diagnostic Code 5263 is not warranted for either knee.  38 C.F.R. § 4.71a (2014).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the musculoskeletal system reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

In the case at hand, the record shows that the manifestations of the Veteran's knee disabilities are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the knee disabilities is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated range of motion.  In addition, the evidence does not show frequent hospitalizations or that the right and left knee disabilities caused marked interference with employment.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of ratings in excess of 10 percent for the right and left knee disabilities, and the claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right and Left Lower Extremity Neuropathy

A June 2012 rating decision granted service connection for peripheral neuropathy of the right and left lower extremities and awarded a 10 percent rating under Diagnostic Code 8520.  However, the corresponding notice letter, rating decision code sheet, and subsequent readjudications indicate a 0 percent rating under diagnostic Code 8520.

On February 2012 VA peripheral neuropathy examination, the Veteran reported severe constant pain in the lower extremities.  The examiner noted that paresthesias and/or dysesthesias were severe in the lower extremities, and numbness was moderate in the lower extremities.  Reflex and sensory examinations were normal.  The examiner noted an antalgic gait with use of a cane in the right-hand.  Evaluation of the lower extremity nerves was normal including the sciatic and external popliteal nerves.  The diagnosis was bilateral lower extremity idiopathic, non-specified neuropathy.  

In addition, a February 2010 VA treatment note shows complaints of back pain radiating to the right leg.

Under Diagnostic Code 8520, a 10 percent rating is warranted when there is mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately severe incomplete paralysis.  A 60 percent is warranted when there is severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted when there is complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014). 

The terms mild, moderate, and severe are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  The use of terminology such as mild or moderate by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014). 

After reviewing the evidence of record, the Board finds that the criteria for an initial 10 percent rating for peripheral neuropathy of the right and left lower extremities are met.  Although the February 2012 VA examiner identified normal right and left sciatic nerves, paresthesias and/or dysesthesias of the right and left lower extremities were noted as severe and numbness was noted as moderate.  In addition, there was no motor loss or evidence of muscle atrophy.  Therefore, in weighing the collective evidence as to severity, the Board finds that the Veteran has, at most, a mild degree of neuropathy in the right and the left lower extremities.  The Veteran has presented statements noting constant pain and subjective numbness in the bilateral lower extremities.  Where involvement is wholly sensory, the rating should be for the mild, or at most moderate, incomplete paralysis.  38 C.F.R. § 4.124a (2014).  However, the sensory complaints shown in this case are of a mild level of severity as they are not demonstrated on all examinations or testing.  The involvement is wholly sensory because actual testing of the nerve on examination was normal.  Therefore, the Board finds that moderate incomplete paralysis is not shown and a higher 20 percent rating is not warranted for either lower extremity.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that bilateral lower extremity peripheral neuropathy has not significantly changed and a uniform evaluation is warranted. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  

In this case, the rating criteria for neurological conditions reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  The record shows that the manifestations of the bilateral lower extremity peripheral neuropathy disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the bilateral lower extremity peripheral neuropathy disability is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating as the symptomology is wholly sensory and moderate symptoms are not demonstrated.  The evidence does not show frequent hospitalizations or that neuropathy caused marked interference with employment or prior employment.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the criteria for the assignment of 10 percent ratings, but not higher, for lower extremity neuropathy are met.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dysthymic Disorder

A March 2010 rating decision awarded service connection for dysthymic disorder with a 50 percent rating under Diagnostic Code 9433.  Dysthymic disorder is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2014).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).  

When rating  a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

Global Assessment of Functioning (GAF) scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of a Veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  However, they are just one of many factors considered when determining a rating.  38 C.F.R. § 4.130 (2014).  

On VA examination in January 2010, the Veteran indicated that he was married with an intent to divorce but maintained an amicable relationship with both spouses remaining in the home at that time.  The Veteran reported use of antidepressant medication with the side effect of occasional agitation.  The examiner noted depressed mood, anhedonia, increased need for sleep lethargy irritability, with depressive symptoms lasting for two to three days at a time with mild severity.  The Veteran was clean, neatly groomed, and appropriately dressed.  The examiner noted unremarkable psychomotor activity and speech.  The Veteran was cooperative, friendly, relaxed, and attentive to the examiner.  His affect was constricted, mood dysphoric, and attention intact.  He was oriented to person, place, and time.  The examiner noted the Veteran's thought process was unremarkable.  The Veteran suffered from no delusions or hallucinations.  His judgment was intact and insight was good.  The Veteran had no obsessive a ritualistic behavior no homicidal or suicidal thoughts.  The Veteran had good impulse control with no episodes of violence.  There were no problems activities of daily living and he was able to maintain minimum personal hygiene.  His remote, recent, and immediate memory was normal.  The Veteran reported that he retired due to physical problems.  The examiner diagnosed dysthymic disorder and assessed a GAF of 50.  It was noted the depressive symptoms contributed to the Veteran's social isolation, marital discord, and lack of motivation to engage in once pleasurable activities.

In a November 2012 VA mental health note, the Veteran had a mildly dysphoric affect and denied suicidal or homicidal intent.  His memory and orientation were grossly intact.  His judgment and insight were fair.  The examiner assigned a GAF of 58.

In a July 2012 VA mental health note it was noted the Veteran did not have severe symptoms of depression at that time.

In a March 2013 VA mental health note, mental status examination revealed appearance, grooming, and hygiene within normal limits.  Behavior, psychomotor activity, speech, and affect were appropriate to content.  He denied hallucinations or delusions.  His thought processes were clear and logical.  There were no observed problems with memory or orientation.  His judgment was limited and insight was poor.  The examiner assigned a GAF of 55.  The treatment plan was to continue to focus on financial activities to help reduce the Veteran's isolation to create a sense of belonging.

The Board finds that the Veteran is not entitled to an initial rating in excess of 50 percent for dysthymic disorder.  The Veteran generally presents symptoms of depressed mood, anhedonia, increased need for sleep, lethargy, and irritability.  He was typically assigned GAF scores between 50 and 58.  Those scores are indicative of moderate symptoms.  

The Board finds that from the date of service connection, the Veteran is entitled to no more a 50 percent scheduler rating for service-connected dysthymic disorder.  During the entire period on appeal, the Veteran's dysthymic disorder was manifested as reduced reliability and productivity.  There is no indication from the evidence of record that the Veteran has experienced occupational and social impairment with deficiencies in most areas to warrant a 70 percent scheduler rating.  The Veteran did not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, with deficiencies in most areas.  There is no evidence the Veteran has exhibited such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  While the Veteran has reported some irritability and that he is in the middle of a divorce, he has be able to maintain an amicable relationship with his spouse under the same roof.  The Board finds that deficiencies in most areas are not shown by the evidence of record.

The VA treatment records show that the Veteran receives treatment for dysthymic disorder.  These records show that the Veteran complains of symptoms consistent with the symptoms reported at the VA examinations and there is no indication from these records that the symptoms are more severe than what is documented in the VA examination reports of record.  

The Board finds that the symptoms associated with the Veteran's dysthymic disorder do not meet the criteria for the maximum 100 percent rating.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's dysthymic disorder.  There is no evidence that the Veteran has exhibited such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Throughout the record, the Veteran has demonstrated normal thought processes and orientation in all spheres.  He consistently denied delusions and hallucinations.  The Veteran even maintained a home and amicable relationship with his spouse although they intend to divorce.  Therefore, the Board finds that total social impairment has not been show.  There is no basis to assign a 100 percent schedular rating during any period on appeal. 

Consideration has been given to assigning staged ratings.  The recognizes the Veteran's representative argues that a 70 percent rating is warranted beginning on October 20, 2009, and a 50 percent rating  as of February 6, 2012.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned because deficiencies in most areas due to psychiatric symptomatology are not shown during the period under review.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the dysthymic disorder has not significantly changed and a uniform rating is warranted. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the dysthymic disorder disability is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  The evidence does not show frequent hospitalizations or that a mental disorder caused marked interference with employment or his prior employment.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 50 percent for a psychiatric disability.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for a right knee disability is denied.

Entitlement to a rating in excess of 10 percent for a left knee disability is denied.

Entitlement to a 10 percent rating, but not higher, for right lower extremity peripheral neuropathy is granted, effective June 6, 2011. 

Entitlement to a 10 percent rating, but not higher, for left lower extremity peripheral neuropathy is granted, effective June 6, 2011. 

Entitlement to an initial rating in excess of 50 percent dysthymic disorder is denied.



REMAND

With respect to the issue of entitlement to TDIU, the Veteran contends that his service-connected disabilities prevent him from being employed.  The Veteran is service-connected for dysthymic disorder, rated 50 percent; lumbosacral strain, rated 20 percent; left shoulder tendonitis, rated 10 percent; hypertension, rated 10 percent; right knee arthritis, rated 10 percent; left knee arthritis, rated 10 percent; gastroesophageal reflux disease, rated 10 percent; right lower extremity neuropathy, rated 10 percent; left lower extremity neuropathy, rated 10 percent; and left elbow tendonitis, rated 0 percent;.  The combined service-connected disability rating was 80 percent prior to the increases for lower extremity neuropathy. 

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one service-connected disability it is rated 60 percent or more, and that if there are two or more service-connected disabilities, at least one is rated 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

At a January 2010 VA examination, it was noted that the Veteran retired due to physical problems with his back, knee, and shoulder pain.  

In an October 2012 private vocational evaluation, it was noted that the Veteran's former occupation as a nanny was light unskilled work.  The Veteran reported social isolation and that the effects of his pain medication made him sleep during the day and experience poor concentration when awake.  The Veteran was also noted to be unable to walk.  Based on the evaluation, the Veteran was deemed to be unable to work on a full-time basis. 

At the January 2010 VA examination, the examiner noted that there was not total occupational and social impairment due to mental disorder signs and symptoms.  However, an opinion was not obtained regarding whether the service-connected disabilities, in combination, precluded employment.  Therefore, an examination to obtain that opinion is needed.

On remand, the RO should ensure that all available VA and non-VA treatment records are obtained.  38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records are obtained. 

2.  Schedule the Veteran for a VA examination to ascertain the impact of the service-connected disabilities on employability.  The examiner must review the claims file and should note review in the examination report.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.   The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the service-connected disabilities, without consideration of non-service-connected disabilities, make the Veteran unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not make him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with the current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities. 

3.  Then, readjudicate the claim remaining on appeal.  If any claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


